 

EXHIBIT 10.1

 

EXECUTION COPY

 

 

Howmet Aerospace Inc.

201 Isabella Street

Pittsburgh PA 15212

 

June 9, 2020

 

John C. Plant

c/o Howmet Aerospace Inc.

201 Isabella Street

Pittsburgh PA 15212

 

 

Dear John:

 

This letter (this “Agreement”) memorializes our recent discussions concerning
your equity compensation at Howmet Aerospace Inc., formerly known as Arconic
Inc. (the “Company”), in light of the impact of the COVID-19 pandemic on the
Company’s operations and stock price.

 

Amendment of Existing Performance-Vesting RSUs:

 

You and the Company hereby agree to amend, and this Agreement does hereby amend,
as of June 9, 2020 (the “Effective Date”), the letter agreement between the
Company and you, dated as of February 24, 2020 (the “Letter Agreement”) and the
Restricted Share Unit Award Agreement between you and the Company dated April 2,
2020 (the “Award Agreement”) in order to (i) increase the number of shares of
common stock of the Company, par value $1 (“Shares”) underlying the
Service-Vesting RSUs (as defined in the Letter Agreement) granted to you on
April 2, 2020 from 1,000,000 to 1,485,000, (ii) increase the number of Shares
underlying the Performance-Vesting RSUs (as defined in the Letter Agreement)
granted to you on April 2, 2020 from 1,800,000 to 2,100,000 and (iii) set forth
the terms of the additional 485,000 Service-Vesting RSUs granted hereunder (the
“Incremental Service-Vesting RSUs”), and modify the terms of the
Performance-Vesting RSUs, as set forth below.

 

Terms of Service-Vesting RSUs: The terms of the 1,000,000 Service-Vesting RSUs
granted to you on April 2, 2020 shall continue to be governed by the Letter
Agreement and the Award Agreement and shall be unaffected hereby. The terms of
the Incremental Service-Vesting RSUs shall be as follows:

 

The Incremental Service-Vesting RSUs will vest in three equal installments on
the first anniversary of the Effective Date, on March 31, 2022, and on March 31,
2023, respectively, subject, except as otherwise provided below, to your
continued employment through the applicable vesting date.

 

oTermination for Cause; Resignation without Good Reason. In the event of a
termination of your employment by the Company for Cause (as defined in the
Letter Agreement) or your resignation without Good Reason (as defined in the
Letter Agreement), all unvested Incremental Service-Vesting RSUs will be
forfeited.

 



 

 

 

oTermination due to Death or Disability. In the event of a termination of your
employment due to your death or Disability (as defined in the Letter Agreement),
then a portion of the Incremental Service-Vesting RSUs equal to the excess of
(x) the product of (i) 485,000, multiplied by (ii) a fraction (not to exceed
1.0), the numerator of which is the number of days from April 1, 2020 through
the date of such termination of employment and the denominator of which is 1095
minus (y) the number of Incremental Service-Vesting RSUs that have vested prior
to (or on) the date of such termination, will vest immediately, and the
remainder of the unvested Incremental Service-Vesting RSUs will be forfeited.

 

oTermination without Cause or by you for Good Reason. In the event that your
employment is terminated by the Company without Cause or by you for Good Reason,
then all Incremental Service-Vesting RSUs will immediately and fully vest on the
date of such termination of employment.

 

Terms of PRSUs: Effective as of the Effective Date, the terms set forth below
will apply to all of the Performance-Vesting RSUs (for clarity, those granted on
April 2, 2020 and those newly added by this Agreement) and will supersede and
replace the corresponding provisions in the Letter Agreement.

 

Vesting Conditions. The Performance-Vesting RSUs will be comprised of three
tranches of 600,000, 750,000, and 750,000 Performance-Vesting RSUs,
respectively, each of which may vest in part or in full on March 31, 2023 (or
earlier upon certain terminations of employment or Change in Control scenarios,
as set forth below), if you remain employed through such date, with the degree
of vesting based upon achievement of the Share price goals set forth below for
the applicable tranche. Except as otherwise provided below, no
Performance-Vesting RSUs will vest if your employment terminates prior to March
31, 2023.

 

oTranche #1. The performance period for the first tranche (“Tranche #1”) of
Performance-Vesting RSUs shall encompass the period from the Effective Date
through March 31, 2021 (“Performance Period #1”). The degree of eligibility for
vesting shall be based on the highest Average Price (as defined below) during
such period, in accordance with the table below, with the number of
Performance-Vesting RSUs in the row that corresponds to the highest threshold in
the left column that is equaled or exceeded by the highest Average Price during
Performance Period #1 (such highest threshold, the “Performance Period #1
Achieved Price”) becoming eligible to vest (it being understood, for the
avoidance of doubt, that such vesting shall remain additionally subject to the
continued service requirement), and with all other Performance-Vesting RSUs in
Tranche #1 forfeited as of March 31, 2021.

 

  Highest Average Price # of Tranche #1 Performance-Vesting RSUs Eligible to
Vest   Less than 105% of the Performance Period #1 Benchmark 0   105% of the
Performance Period #1 Benchmark 150,000   110% of the Performance Period #1
Benchmark 300,000   115% of the Performance Period #1 Benchmark 450,000   120%
of the Performance Period #1 Benchmark 600,000

 



2 

 

 

oTranche #2 and Tranche #3. The performance periods for the second tranche and
the third tranche of Performance-Vesting RSUs shall be April 1, 2021 through
March 31, 2022 (“Performance Period #2”) and April 1, 2022 through March 31,
2023 (“Performance Period #3,” and each of Performance Period #1, Performance
Period #2, and Performance Period #3, a “Performance Period”), respectively. The
degree of eligibility for vesting shall be based on the highest Average Price
(as defined below) during the applicable Performance Period, in accordance with
the table below, with the number of Performance-Vesting RSUs in the row that
corresponds to the highest threshold in the left column that is equaled or
exceeded by the highest Average Price during the applicable period (such highest
threshold achieved during Performance Period #2, the “Performance Period #2
Achieved Price”) becoming eligible to vest from the applicable tranche (it being
understood, for the avoidance of doubt, that such vesting shall remain
additionally subject to the continued service requirement), and with all other
Performance-Vesting RSUs in the applicable tranche forfeited as of March 31,
2022, in the case of Performance Period #2 or March 31, 2023, in the case of
Performance Period #3:

 

  Highest Average Price during applicable Performance Period # of Tranche
Performance-Vesting RSUs Eligible to Vest   Less than 105% of the applicable
Performance Period Benchmark 0   105% of the applicable Performance Period
Benchmark 125,000   110% of the applicable Performance Period Benchmark 250,000
  115% of the applicable Performance Period Benchmark 375,000   120% of the
applicable Performance Period Benchmark 500,000   125% of the applicable
Performance Period Benchmark 625,000   130% of the applicable Performance Period
Benchmark 750,000

 

§Special Outperformance Pull-Forward Opportunity. Notwithstanding the foregoing,
you will have the opportunity to have the performance condition satisfied for
each of Tranche #2 and Tranche #3 in the Performance Period immediately
preceding Performance Period #2 and Performance Period #3, respectively. The
performance condition (but not, for the avoidance of doubt, the service
condition) for any Performance-Vesting RSU in respect of Performance Period #2
or Performance Period #3 may be achieved in the immediately preceding
Performance Period (and shall not need to be re-achieved during the Performance
Period to which such Performance-Vesting RSU relates) if the Average Stock Price
on a day during such immediately preceding Performance Period equals or exceeds
the applicable threshold for such Performance-Vesting RSU, assuming (x) solely
for purposes of this clause (x), that the Performance Period Benchmark for
Performance Period #2 is 120% of the actual Performance Period Benchmark for
Performance Period #1 and (y) that the Performance Period Benchmark for
Performance Period #3 is 130% of the actual Performance Period Benchmark for
Performance Period #2.

 

§Performance Condition Not Achieved; Termination for Cause; Resignation without
Good Reason. All outstanding Performance-Vesting RSUs will be forfeited upon the
termination of your employment by the Company for Cause or your resignation
without Good Reason, in either case, prior to March 31, 2023. Any portion of a
tranche of Performance-Vesting RSUs will also be forfeited if the applicable
Average Price for such portion has not been achieved as of the conclusion of the
applicable Performance Period.

 

§Termination due to Death or Disability; Resignation for Good Reason;
Termination without Cause; Change in Control. If, prior to March 31, 2023, you
experience a termination of employment due to your death or Disability, by the
Company without Cause, or by you for Good Reason, or if a Change in Control (as
defined in the Company’s 2013 Stock Incentive Plan, as amended and restated (the
“Equity Plan”)) occurs prior to March 31, 2023, you (or your estate, as the case
may be) will immediately vest in any portion of the Performance-Vesting RSUs for
which the applicable Average Price goal has already been achieved (with
achievement for the Performance Period during which occurs the date of
termination or the date of the Change in Control, as applicable, determined
based on the highest Average Price during such Performance Period through such
date or, in the case of a Change in Control that results in the direct sale or
exchange of Shares, the per Share value of the Change in Control consideration
measured as of the date of the Change in Control), and you will forfeit any
Performance-Vesting RSUs for which the applicable Average Price goal has not
already been achieved (including, for the avoidance of doubt, the
Performance-Vesting RSUs encompassing any tranche with respect to which the
applicable Performance Period has not commenced, unless the performance
condition in respect of any such Performance-Vesting RSU was previously achieved
pursuant to the Special Outperformance Pull-Forward Opportunity set forth
above).

 



3 

 

 

For purposes hereof, (w) the “Average Price” for any day shall mean the average
of the daily per-share closing prices of the Shares on the New York Stock
Exchange occurring during the five consecutive trading days that are not Event
Blackout Days (as defined below) preceding such date, (x) the Performance Period
Benchmark for Performance Period #1 shall be the closing price of a Share on the
New York Stock Exchange on the Effective Date, (y) the Performance Period
Benchmark for Performance Period #2 shall equal the greater of (i) the
Performance Period #1 Achieved Price and (ii) the Average Price on March 31,
2021, and (z) the Performance Period Benchmark for Performance Period #3 shall
equal the greater of (i) the Performance Period #2 Achieved Price and (ii) the
Average Price on March 31, 2022. For purposes of the preceding sentence, if no
Average Price threshold is achieved for either Performance Period #1 or
Performance Period #2, the lowest such threshold in the applicable table shall
be deemed to be the Performance Period #1 Achieved Price or Performance Period
#2 Achieved Price, as applicable. For purposes hereof, a trading day shall be an
Event Blackout Day if on such day you are subject to trading restrictions
applicable to Company insiders that are not related to the Company’s regular
quarterly earnings release process.

 

In the event of an adjustment event of the type described in Section 4(f) of the
Equity Plan, the Committee (as defined in the Equity Plan) will make such
adjustments as it reasonably and in good faith deems equitable to the amounts of
the Average Price targets, Performance Period Benchmarks (including for purposes
of the Special Outperformance Pull-Forward Opportunity described above), and/or
to actual Share values in consultation with you.

 

Other Terms and Conditions. The Incremental Service-Vesting RSUs and the
Performance-Vesting RSUs may, at the Company’s election, be settled in cash
rather than Shares. The Performance-Vesting RSUs shall be subject to the
additional terms and conditions contained in the Award Agreement, which is
hereby modified to (i) add the following as the last line of the title thereof:
“Amendment Date: June 9, 2020”, (ii) delete the first sentence of the first
paragraph thereof and replace it with the following: “This Restricted Share Unit
Award represents a grant of Restricted Share Units relating to 3,585,000 shares
of common stock of Howmet Aerospace Inc. (the “Company”), of which 2,800,000
were granted on April 2, 2020 and 785,000 were added by amendment on June 9,
2020”, and (iii) delete the last sentence of the first paragraph thereof and
replace it with the following: “Reference is made to the letter agreement dated
as of February 24, 2020 between the Company and the Participant, as modified by
the letter agreement dated as of June 9, 2020 between the Company and the
Participant (the “Letter Agreement”) (for purposes of clarity and the avoidance
of doubt, the terms and conditions of the letter agreement dated as of June 9,
2020 shall control the treatment of the Performance Vesting RSUs granted
hereunder and of the Incremental Service-Vesting RSUs (as defined in such letter
agreement) granted hereunder).”

 

Miscellaneous:

 

The Company will pay directly to your attorney, within 20 days following the
full execution of this Agreement, all reasonable and documented attorneys’ fees
incurred in the negotiation and drafting of this Agreement in an amount not to
exceed $7,500. Except as otherwise expressly provided in this Agreement with
respect to the Performance-Vesting RSUs, the Letter Agreement shall remain in
full force and effect and the terms of the Letter Agreement other than with
respect to the Performance-Vesting RSUs are unamended by this Agreement. The
section of the Letter Agreement entitled “Governing Law; Jurisdiction” is
incorporated into this Agreement by reference and shall apply to this Agreement
as if set forth herein.

 

[Signature page follows.]

 



4 

 



 

Sincerely,

 

/s/ James F. Albaugh       James F. Albaugh   Lead Director   Howmet Aerospace
Inc. Board of Directors  



 

Acknowledged and Agreed:

 

/s/ John C. Plant   June 9, 2020

John C. Plant 

  Date

 

[Signature Page to Letter Agreement]

 



 

 

 